589 8th Avenue, 7th Floor New York, NY 10018 212.868. 5940 PHONE 212.868.5947 FAX CONSENT OF INDEPENDENT VERIFIER As the independent verification firm for Capital Advisors, Inc., we hereby consent to reference to the independent verification reports provided by ACA Performance Services, LLC to Capital Advisors, Inc. and related references to our firm included in or made a part of the Prospectus and Statement of Additional Information for the C Tactical Dynamic Fund. April 27, 2015 ACA Performance Services, LLC By:/s/ Wayne Grubbs Wayne Grubbs Global Chief Financial Officer
